672 S.E.2d 546 (2009)
HARLEYSVILLE INS.
v.
BUZZ OF INSECT.
No. 272A08.
Supreme Court of North Carolina.
January 28, 2009.
David L. Brown, John I. Malone, Jr., Martha P. Brown, Greensboro, for Harleysville Mutual Ins. Co.
Mack Sperling, John S. Buford, Greensboro, Cecilia O. Miller, Diana S. Casey, San Diego, CA, for International Garment Tech.
Gary K. Sue, Greensboro, Michael A. Hamilton, for Erie Insurance.
David Neal Allen, Charlotte, Theodore B. Smyth, Raleigh, for NC Assoc. of Defense Attys.
Joseph W. Eason, Stephen D. Martin, Raleigh, for Property Casualty Insurers Asso.
John N. Ellison, Matthew D. Rosso, Whitney D. Clymer, Philadelphia, PA, Amy Bach, Mill Valley, CA, for United Policyholders.
The following order has been entered on the motion filed on the 26th day of January 2009 by United Policyholders for leave to file Amicus Curiae Brief:

*547 "Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 28th day of January 2009."